PER CURIAM.
This is a contempt proceeding based upon alleged violation of an order of this Court enforcing certain provisions of an order of the National Labor Relations Board. Respondents are the Kansas City Power and Light Company, Chester C. Smith (its president) and A. E. Bettis (its vice-president). Separate answers to the show cause order have been filed by the various respondents. Both the petition and the answers are supported by affidavits. Respondents have filed a joint motion to vacate the rule or, alternatively, to strike the petition and supporting affidavits as insufficient. Petitioner has filed a motion to strike certain designated parts of the answer of respondent company.
The motion to strike portions of the above answer will be denied. With sohie hesitation, the above joint motion to vacate or dismiss is denied. Consideration of the character of the main issue of fact and of the fact situation in this proceeding impresses us as being such as can be determined more certainly and justly upon evidence (with opportunity for cross-examination) than upon exparte affidavits. Therefore, a special master will be appointed to take and return to this Court such evidence with his recommendations.